Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Action is in response to application filed on 5/14/2020. 
Claims 1-12 are cancelled.
Claims 13-26 are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 24 … evaluation unit configured to protect … (spec [0031])
Claim 25 … processing module configured to process … (spec [0049])
Claim 26 … protection unit configured to protect … (spec [0038])
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13-26 are rejected under 35 U.S.C. 103 as being unpatentable over Juul Nielsen et al (US 2019/0323494 A1, Hereafter Nielsen) in view of Kroyzer et al (US 2016/0330225 A1).

Regarding claim 13, Nielsen teaches a method for protecting a pump unit, the pump unit including a speed-controlled fluid-conveying device, a drive and a control system (Nielsen [0031] booster pump driven by a frequency-converter-controlled motor), comprising the steps of: 
detecting using at least one sensor at least one first signal corresponding to a speed of the fluid-conveying device, a speed control of the fluid-conveying device, or both (Nielsen [0012] examine whether the pump can be operated in a favorable region after a predefined time based on speed in combination of flow sensor, [0035]); 
evaluating the at least one first signal using an evaluation unit, wherein during the evaluation at least one target variable and at least one actual variable derived from the at least one first signal are compared with each other to determine (Nielsen [0013][0037] determine the temporal course of such a falling short and exceeding of the limit values based on data acquired temporal intervals; [0035] determination based on hydraulic power associate with speed and electric power);
outputting at least one second signal from the evaluation unit if the evaluation determines an unauthorized operation of the pump unit is occurring based on the at least one first signal (Nielsen [0038] examining whether the pump be operated in an efficient region by way of changing the setting parameters. If this is the case, then issues a corresponding signal for changing the setting); and 
adjusting based on the at least one second signal components of the fluid-conveying device, the control system, or both, to control operation of the fluid-conveying device into a state of the pump unit in which the pump unit is protected (Nielsen [0014] adapting the setting parameters after examination, [0039]).
However, Nielsen does not explicitly teaches protecting a pump unit during cyber attack and evaluating and determine whether a cyber attack is occurring and protected from the cyber attack, further cyber attacks, or both;
Kroyzer teaches teaches protecting a pump unit during cyber attack and evaluating and determine whether a cyber attack is occurring and protected from the cyber attack, further cyber attacks, or both (Kroyzer [0072-0075] monitors information provided by the sensors during and/or after the modification and determine whether or not an anomaly has occurred. If the result indicates that an anomaly has occurred, the industrial control system takes appropriate corrective action, [0005][0034][0055] detect attack and protect network from attacker; control element includes pump);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nielsen in view of Kroyzer to protecting a pump unit during cyber attack and evaluating and determine whether a cyber attack is occurring and protected from the cyber attack, further cyber attacks, or both.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated because it would have the advantage to protect the system from threat or attack from external attacker (Kroyzer [0072-0075]).

Regarding claim 14, Nielsen-Kroyzer teaches the method as claimed in claim 13, wherein the evaluation unit is a local control device of the fluid-conveying device, and the evaluation unit is connectable to a computer network (Nielsen [0031] booster pump connected within network).

Regarding claim 15, Nielsen-Kroyzer teaches the method as claimed in claim 13, wherein the speed control of the fluid-conveying device is controlled by a frequency converter connected to the drive, and the drive is an electric motor (Nielsen [0035] speed associate power/frequency converter with an electronic control).

Regarding claim 16, Nielsen-Kroyzer teaches the method as claimed in claim 15, wherein the evaluation unit detects switching cycles of the fluid-conveying device, speed limits, a rate of a speed change, vibrations, operating anomalies, or two or more of the switching cycles, the speed limits, the speed change rate, the vibrations and the operating anomalies by comparison a stored behavior of the fluid-conveying device, a learned behavior of the fluid-conveying device, or both (Nielsen [0013][0035] evaluating based on hydraulic power, delivery rate, speed, and density acceleration etc. Kroyzer [0072-0075]).

Regarding claim 17, Nielsen-Kroyzer teaches the method as claimed in claim 16, wherein the evaluation unit includes a data memory configured to store data associated with the fluid-conveying device, the drive, the control system, or two or more of the fluid- conveying device, the drive and the control system (Nielsen [0013] determine based on data acquired and stored, in temporal intervals or in a continuous manner).

Regarding claim 18, Nielsen-Kroyzer teaches the method as claimed in claim 13, wherein the adjusting step includes activation of an energy storage device for maintaining the power supply of the pump unit during the cyber attack (Nielsen [0023][0035] adjusting parameters so that Q=H/E to stay in best efficiency range; Note: Q=best efficiency, H=hydraulic power (speed/rate), E=electrical power and only one best efficiency for each speed, thereby, to stay in best efficiency range, electric input power has to be in a specific range, Kroyzer [0005][0072-0075] detect network attack and take corrective action).

Regarding claim 19, Nielsen-Kroyzer teaches the method as claimed in claim 13, wherein the evaluation unit determines unauthorized operation of the pump unit is occurring if the evaluation of the at least one first signal detects a pump unit state which does not occur in normal operation of the pump unit (Nielsen [0013] determine operation not in range from stored temporal data, Kroyzer [0005][0072] detect attack and identify anomalies).

Regarding claim 20, Nielsen-Kroyzer teaches the method as claimed in claim 19, wherein the pump unit state which does not occur in normal operation of the pump unit includes an unauthorized change in operation which is permanently acting, or regularly occurring, intense, increasing in magnitude, indicative of structural anomaly, or two or more of permanently acting, or regularly occurring, intense, increasing in magnitude, indicative of structural anomaly (Kroyzer [0104] detect anomalies including detect sensor and/or command data joint instances that correspond to known disallowed states)

Regarding 21, Nielsen-Kroyzer teaches the method as claimed in claim 13, wherein the at least one sensor is a radiation sensor, an acoustic sensor, a vibration sensor, a pressure sensor, a flow sensor, a speed sensor, a temperature sensor, or two or more of the radiation sensor, the acoustic sensor, the vibration sensor, the pressure sensor, the flow sensor, the speed sensor, and the temperature sensor (Kroyzer [0055] including temperature, pressure, speed sensors).

Regarding claim 22, Nielsen-Kroyzer teaches the method as claimed in claim 13, wherein the adjusting step includes disconnection of components of the pump unit from a computer network or from a pump unit autonomous operation system (Nielsen [0075] corrective actions include shut down part of process plant).

Regarding claim 23, Nielsen-Kroyzer teaches the method as claimed in claim 22, wherein the disconnected components include the evaluation unit (Kroyzer [0075]).

Regarding claim 24, Nielsen-Kroyzer teaches the protection unit, comprising: an evaluation unit configured to protect a pump unit having a fluid-conveying device, a drive and a control system from unauthorized operation by receiving from at least one sensor at least one first signal corresponding to a speed of the fluid-conveying device, a speed control of the fluid-conveying device, or both (Nielsen [0012][0035]); evaluating the at least one first signal, wherein during the evaluation at least one target variable and at least one actual variable derived from the at least one first signal are compared with each other (Nielsen [0013][0035][0037]); outputting at least one second signal to the control system if the evaluation determines an unauthorized operation of the pump unit is occurring based on the at least one first signal, the at least one, wherein the control system is configured to, based on the at least one second signal, to control operation of the fluid-conveying device into a state of the pump unit in which the pump unit (Nelsen [0038][0014]).
However, Nielsen does not explicitly teaches protecting a pump unit during cyber attack and evaluating and determine whether a cyber attack is occurring and protected from the cyber attack, further cyber attacks, or both;
Kroyzer teaches teaches protecting a pump unit during cyber attack and evaluating and determine whether a cyber attack is occurring and protected from the cyber attack, further cyber attacks, or both (Kroyzer [0072-0075] monitors information provided by the sensors during and/or after the modification and determine whether or not an anomaly has occurred. If the result indicates that an anomaly has occurred, the industrial control system takes appropriate corrective action, [0005][0034][0055] detect attack and protect network from attacker; control element includes pump);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nielsen in view of Kroyzer to protecting a pump unit during cyber attack and evaluating and determine whether a cyber attack is occurring and protected from the cyber attack, further cyber attacks, or both.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated because it would have the advantage to protect the system from threat or attack from external attacker (Kroyzer [0072-0075]).

Regarding claim 25, Nielsen-Kroyzer teaches the cyber attack protection unit as claimed in claim 24, wherein the cyber attack protection unit includes a signal processing module configured to process the least one first signal, an evaluation module configured to evaluate the at least one first signal, an input/output unit, and a memory configured to store data associated with the fluid-conveying device, the drive, the control system, or two or more of the fluid-conveying device, the drive, the control system (Nielsen [0013][0035] evaluating based on hydraulic power, delivery rate, speed, electric power, and density acceleration etc. Kroyzer [0072-0075][0101]).

Regarding claim 26, Nielsen-Kroyzer teaches the cyber attack protection unit as claimed in claim 25, wherein the cyber attack protection unit configured to perform control of components of the pump unit automatically when unauthorized operation of the pump unit is determined to control operation of the fluid-conveying device into a state of the pump unit in which the pump unit is protected from the cyber attack, further cyber attacks, or both. (Nielsen [0012-0013], Kroyzer [0072-0075])

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
BUSHEY et al., US 20180157838 A1: Feature and boundary tuning for threat detection in industrial asset control system.
Nenov et al., US 9781603 B1: Combined Network and Physical Security Appliance.
Mestha et al., US 20180137277 A1: DYNAMIC NORMALIZATION OF MONITORING NODE DATA FOR THREAT DETECTION IN INDUSTRIAL ASSET CONTROL SYSTEM.
HOLZHAUER et al., US 20180159877 A1: MULTI-MODE BOUNDARY SELECTION FOR THREAT DETECTION IN INDUSTRIAL ASSET CONTROL SYSTEM.
Park et al., US 20200106743 A1: SECURITY SYSTEM, DEVICE, AND METHOD FOR INTERNET OF THINGS NETWORKS.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE LIN whose telephone number is 571-272-5137.  The examiner can normally be reached on Monday – Friday 7:30 AM – 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S. L./
Examiner, Art Unit 2446



/BRIAN J. GILLIS/Supervisory Patent Examiner, Art Unit 2446